


110 HR 629 IH: To amend the Higher Education Act of 1965 to authorize

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 629
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Wu (for himself,
			 Mr. Honda,
			 Mr. Abercrombie,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott, and
			 Ms. Zoe Lofgren of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to authorize
		  grants for institutions of higher education serving Asian Americans and Pacific
		  Islanders.
	
	
		1.FindingsThe Congress finds the following:
			(1)The population of Asian American and
			 Pacific Islanders (in this section referred to as AAPI) is an
			 exceptionally diverse population. Characteristics of the AAPI population vary
			 according to ethnicity, immigration patterns, historical experiences, and
			 social group issues.
			(2)The diversity of
			 the AAPI population includes indigenous Pacific Islanders, well-established
			 populations represented in the United States for several generations, and
			 ethnic groups who may be recent immigrants or refugees, and were forced to
			 leave their home countries.
			(3)The diversity of
			 the population is reflected in the Federal government’s categories for Asian
			 Americans and Pacific Islanders. There are 17 ethnic groups considered to be
			 Asian and 4 ethnic groups considered to be Pacific Islander. Neither definition
			 reflects AAPI’s who may identify as more than one race.
			(4)The distinct
			 cultural, linguistic, socioeconomic, and historical experiences that affect
			 educational attainment of different AAPI sub-populations are often overlooked
			 because programs and policies are based on aggregated data and the assumption
			 that AAPI's are a monolithic group. The model minority myth
			 assumption adversely effects AAPI youth, who are perceived as being
			 academically successful and not in need of outreach, academic support systems,
			 or other support services.
			(5)The model
			 minority myth and lack of disaggregated data may prevent student
			 services offices from conducting intentional outreach efforts, such as through
			 TRIO programs including Upward Bound and Educational Talent Search, to AAPI
			 students, because they are perceived to not be in need of support.
			(6)Additionally,
			 disaggregated data indicates that 25.0 percent of Vietnamese Americans, 63.6
			 percent for Hmong Americans, 42.6 percent of Cambodian Americans, 34.7 percent
			 Laotian Americans, 17.7 percent of Pacific Islander live in poverty. Such
			 socioeconomic disparities within the community are often overlooked, as only
			 12.6 percent of the total AAPI population lives in poverty.
			(7)While Asian
			 Americans and Pacific Islanders overall have the highest college graduation
			 rates of any group (44 percent in 2000), certain subgroups have much lower
			 rates of degree attainment. Only 13.8 percent of Vietnamese Americans, 5.8
			 percent of Laotian Americans, 6.1 percent of Cambodian Americans, and less than
			 5.1 percent of Hmong Americans had college degrees. Only 13.8 percent of
			 Pacific Islanders had degrees.
			(8)Certain segments
			 of the AAPI population face numerous barriers to accessing higher education and
			 would benefit from grants and opportunities similar to those that historically
			 Black colleges and universities, Hispanic-serving institutions, Tribally
			 Controlled Colleges and Universities, Alaska Native-serving institutions, and
			 Native Hawaiian-serving institutions receive. The designation of AAPI-serving
			 institution would help institutions of higher education expand their capacity
			 to identify and assist underserved AAPI students.
			2.Assistance to
			 Asian American and Pacific Islander-serving institutions
			(a)AmendmentPart
			 A of title III of the Higher Education Act of
			 1965 is amended by inserting after section 317 (20 U.S.C. 1059d) the
			 following new section:
				
					318.Asian American
				and Pacific Islander-serving institutions
						(a)Program
				authorizedThe Secretary shall provide grants and related
				assistance to Asian American and Pacific Islander-serving institutions to
				enable such institutions to improve and expand their capacity to serve Asian
				Americans and Pacific Islanders.
						(b)DefinitionsFor
				the purpose of this section—
							(1)the term
				Asian American has the meaning given the term Asian in the Office
				of Management and Budget’s Standards for Maintaining, Collecting, and
				Presenting Federal Data on Race and Ethnicity as published on October 30, 1997
				(62 Fed. Reg. 58789);
							(2)the term
				Pacific Islander has the meaning given the term Native
				Hawaiian or Other Pacific Islander in such Standards for
				Maintaining, Collecting, and Presenting Federal Data on Race and
				Ethnicity;
							(3)the term
				Asian American and Pacific Islander-serving institution means an
				institution of higher education that—
								(A)is an eligible
				institution under section 312(b); and
								(B)at the time of
				application, has an enrollment of undergraduate students that is at least 10
				percent Asian American and Pacific Islander students; and
								(4)the term
				low-income individual means an individual from a family whose
				taxable income for the preceding year did not exceed 150 percent of an amount
				equal to the poverty level determined by using criteria of poverty established
				by the Bureau of the Census.
							(c)Authorized
				activities
							(1)Types of
				activities authorizedGrants awarded under this section shall be
				used by Asian American and Pacific Islander-serving institutions to assist such
				institutions to plan, develop, undertake, and carry out activities to improve
				and expand such institutions’ capacity to serve Asian Americans and Pacific
				Islanders.
							(2)Examples of
				authorized activitiesSuch programs may include—
								(A)purchase, rental,
				or lease of scientific or laboratory equipment for educational purposes,
				including instructional and research purposes;
								(B)renovation and
				improvement in classroom, library, laboratory, and other instructional
				facilities;
								(C)support of faculty
				exchanges, and faculty development and faculty fellowships to assist in
				attaining advanced degrees in the faculty’s field of instruction;
								(D)curriculum
				development and academic instruction;
								(E)purchase of
				library books, periodicals, microfilm, and other educational materials;
								(F)funds and
				administrative management, and acquisition of equipment for use in
				strengthening funds management;
								(G)joint use of
				facilities such as laboratories and libraries;
								(H)academic tutoring
				and counseling programs and student support services;
								(I)establishing
				community outreach programs that will encourage elementary school and secondary
				school students to develop the academic skills and the interest to pursue
				post-secondary education;
								(J)establishing or
				improving an endowment fund;
								(K)academic
				instruction in disciplines in which Asian Americans and Pacific Islanders are
				under-represented;
								(L)conducting research
				and data collection for Asian American and Pacific Islander populations and
				sub-populations; and
								(M)establishing
				partnerships with community based organizations serving Asian Americans and
				Pacific Islanders.
								(d)Application
				process
							(1)Institutional
				eligibilityEach Asian American and Pacific Islander-serving
				institution desiring to receive assistance under this section shall submit to
				the Secretary such enrollment data as may be necessary to demonstrate that the
				institution is an Asian American and Pacific Islander-serving institution as
				defined in subsection (b), along with such other information and data as the
				Secretary may by regulation require.
							(2)ApplicationsAny
				institution which is determined by the Secretary to be an Asian American and
				Pacific Islander-serving institution may submit an application for assistance
				under this section to the Secretary. Such application shall include—
								(A)a 5-year plan for
				improving the assistance provided by the Asian American and Pacific
				Islander-serving institution to Asian American and Pacific Islander students;
				and
								(B)such other
				information and assurance as the Secretary may require.
								(3)Special
				rules
								(A)EligibilityNo
				Asian American and Pacific Islander-serving institution that receives funds
				under this section shall concurrently receive funds under other provisions of
				this part or part B.
								(B)ExemptionSection
				313(d) shall not apply to institutions that are eligible to receive funds under
				this section.
								(C)DistributionIn
				awarding grants under this section, the Secretary shall—
									(i)to
				the extent possible and consistent with the competitive process under which
				such grants are awarded, ensure maximum and equitable distribution among all
				eligible institutions; and
									(ii)give priority
				consideration to institutions that serve a significant percentage of Asian
				American and Pacific Islander students who are low-income
				individuals.
									.
			(b)Authorization of
			 appropriationsSection 399(a)(1) of such Act (20 U.S.C.
			 1068h(a)(1)) is amended by adding at the end the following new
			 subparagraph:
				
					(D)There are
				authorized to be appropriated to carry out section 318, $30,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 4 succeeding fiscal
				years.
					.
			
